DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozen (US2002/0088422 A1).

Regarding to Claim 10, Lozen teaches a valve plate, comprising:
at least one deformation area (Fig. 1, Fig. 2, Part 14, Part A, Part B can all be considered as a deformation area under the broadest reasonable interpretation);
wherein the valve plate is connected to a shaft such that at least a portion of the at least one deformation area extends through a slot integrally formed as a part of the shaft (Fig. 2, Part 18 is the shaft).

Regarding to Claim 11, Lozen teaches the valve plate, the at least one deformation area further comprising at least one rib portion (Fig. 1, Part A and Part B show rib portions.  Since the claimed language fails to provide any detail regarding to the rib portion, the examiner considered the rib portion can be any form under the broadest reasonable interpretation).

Regarding to Claim 12, Lozen teaches the valve plate, further comprising:
A sliding fit, wherein the shape of the at least one deformation area is such that at least a portion of the deformation area contacts at least one inner surface of the slot, achieving the sliding fit between the valve plate and the shaft (Fig. 2).

Regarding to Claim 13, Lozen teaches the valve plate, wherein a portion of the valve plate is located in the slot such that the at least one deformation area provides a minimal clearance between the valve plate and the slot to minimize air leakage (Fig. 2).

Regarding to Claim 15, Lozen teaches the valve plate, the at least one deformation area further comprising a plurality of rib portions (Fig. 1, Part A and Part B show rib portions.  Since the claimed language fails to provide any detail regarding to the rib portion, the examiner considered the rib portion can be any form under the broadest reasonable interpretation).

Allowable Subject Matter
Claims 1-5, 7-9, 20-24, 26, 27 are allowed.

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remark, filed on 04/13/2022, with respect to the rejections of Claims 10 under Vanderveen (US6354567B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lozen (US2002/0088422 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747